Explanations of vote
This association agreement concerns the ongoing Single European Sky initiative. One of the key aspects of the initiative - typical of agreements of this kind - is the gradual liberalisation of transport among the contracting parties and the euphemistic-sounding 'adjustment' of the state monopolies.
We therefore wish to restate the principle that it is up to each Member State to decide how to run air transport services and under what conditions, including the condition whereby it is ideally up to the State itself to provide this service.
We also wish to reaffirm our view that the overriding principle governing all action undertaken under these agreements should be that of cooperation and respect for national sovereignty, including each State's management of its own airspace.
The liberalisation of air transport has led to a deterioration in the quality of the services provided and to attacks on the rights of the workers in this key sector. At the same time, liberalisation has served the interests of the large international carriers by concentrating the sector, to the detriment of smaller operators.
Lastly, I wish to highlight the incomprehensible involvement of the United Nations Interim Administration in Kosovo.
Mr President, how often do we hear the argument that because a particular field of policy has an international dimension, we need EU jurisdiction? That argument is superficially plausible, but on closer inspection turns out to be specious, and nowhere is this more neatly demonstrated than in aviation policy.
This is plainly an issue that crosses state borders, yet the way to deal with it, as we have seen in this report, is internationally rather than supra-nationally, and involves states outside the EU as well as within it.
This is surely a better model for the organisation of our continent than the control of all cross-border matters from Brussels. Let us extend that dispensation beyond aviation.
in writing. (DE) I have voted in favour of the Regulation on civil aviation security.
I would furthermore argue that detailed measures, such as, for example, the ban on the carrying on board of drinks and liquids, should expire after six months. The present situation, in which airports apply this rule in different ways and in an unprofessional manner, so that many travellers do not know exactly which items they are actually allowed to take with them and which rules actually are in force, is not sustainable and it is understandable that people are getting fed up with it. It is absolutely vital that passengers be informed in precise terms as to the rights and duties of security personnel at airports if they are to be processed peacefully and efficiently while on them.
Should a Member State decide against this, an in-depth reappraisal of the security risks and a thorough review of the costs and effects on flights associated with these measures must be carried out first.
in writing. (PL) I am voting in favour of the recommendation of a common position of the European Parliament and of the Council on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002.
Mr Paolo Costa has rightly pointed out that the additional security measures proposed by the Commission will not mean obligatory armed security officers on board aircraft. According to the rapporteur, such a decision would be up to the relevant authorities in the Member State.
The problem of funding the additional security measures was also properly addressed. Security costs should partly be paid for by the Member States, and not just the air carriers as the proposed by the European Commission. Any costs of on-board security included in the ticket price should be stated separately on the ticket or communicated to passengers in an understandable way.
I also agree with the proposal made in the report that special instruments for implementing common minimum standards, such as the decision of the European Commission to restrict the carriage of liquids on board, should expire six months after they have been imposed. If they are to be extended, they will have to be subjected to a thorough reassessment of the security threat and the costs of the measure.
I voted against those amendments which aimed for the European Aviation Safety Authority to take on a security role. That is a separate issue and must not be confused.
The strengthening of common air security rules is a key objective of transport policy.
Terrorist threats must be met with clear and precise objectives. Our objectives must be to guarantee maximum security for passengers and to fight these crimes tenaciously.
Effectiveness, clarity and coherence in the European provisions should therefore be our main objectives.
There are various important issues to resolve, such as the sharing of costs of aviation security, the more restrictive measures implemented by one or more Member States and the transport of liquids on board. In resolving these issues, however, we must not lose sight of the main objective of guaranteeing the citizens' safety, even if this may sometimes be at the expense of the comfort and punctuality of air transport services. Our obligation is therefore to strike a balance between these two factors of air transport security and quality. At the same time, what is the point of high-quality transport if tough security standards are not met?
The purpose of this directive is to create a legislative framework for the assessment and management of flood risks in order to protect human health, the environment, cultural heritage and economic activity. This aim is to be achieved by means of a three-stage approach. First, there will be an initial flood risk assessment to identify areas at risk, followed by flood mapping and, thirdly, by the drawing-up of flood risk management plans for river basins.
Without wishing to question the principles and objectives underpinning the proposal before us, what I should like to know is why there has not been a similar instrument set up for the problem of drought, which every year affects millions of EU citizens, with particularly devastating consequences in the agricultural sector and in the water supply to the people.
This omission is all the more serious in view of the recommendation made by Parliament in its resolution of May 2006 on natural disasters, which, among other points, called on the Commission to submit a strategy on drought on which to base a European drought risk prevention and management policy, including strategies for minimising impact.
Accordingly, although we voted in favour of this report, we are very disappointed by this omission and stress the need for a strategy on drought.
When it comes to us in floods, water is a force of nature, endangering our health, the environment, infrastructure and our property. Water takes no account of borders. It is important that the EU should use this proposal for a 'directive on the assessment and management of flood risks' to promote more cooperation across borders, which must be founded on the existing plans and designs held by the Member States, which themselves ought to draw on the best available data, procedures and technologies in the field of flood risk management.
I am glad that agreement has been reached on the last outstanding issues, so that the new directive can rapidly come into effect.
Flooding is a constant risk for people who live in river valleys; they can, to some degree, make their properties proof against it. My neighbouring village in the Moselle valley found its salvation in the building of a protective flood dam, but preventive measures that involve all members of the public are much better and more effective.
In the report, we make reference to the principle of solidarity, which comes into play in villages when the floods come, with everyone helping everyone else, and the volunteers from the fire brigade showing admirable dedication in setting out. It is this solidarity principle that must be developed and supported, not only in the villages affected by flooding, but across every border too.
Community action on issues relating to climate change are of vital importance for the future. It is for this reason that I feel that the measures taken by the Community institutions and the Member States cannot be narrow measures focusing on just one aspect of the phenomena, overlooking the rest.
I must therefore advocate integrated measures on climate phenomena. In voting on the assessment and management of floods, it is clear that we are overlooking the fact that floods go hand in hand with other phenomena such as drought and fire.
in writing. - (FR) This is a nod in the direction of nature: just when an unprecedented heatwave is beating down on northern Europe, in April 2007, the European Parliament has just said 'Yes', this lunchtime, to enhanced coordination between the Member States in the fight against floods.
This is a practical response to the ever more frequent and dramatic natural disasters occurring in our countries: my fellow Belgians will recall the floods of December 2002, and how could we not mention, in this House, the floods that occurred in central and eastern Europe during the summers of 2002 and 2005? These two tragedies justified the European civil protection mechanism's being activated.
As such, I welcome the role played by the Commission in terms of coordinating the management of major disasters via the Brussels-based Monitoring and Information Centre.
I have a suggestion to make: for the sake of effectiveness, the European centre should be coordinated with the meteorological and hydrological services of the 27 Member States.
In order to prevent Europe from flooding too often, there is an urgent need, in my view, for deforestation, agricultural crops and building permits in flood risk areas to be taken into account in the risk management plans, as requested by the Seeber report.
(SK) We have just voted on a report in which I called for the adoption of a text and amendments which would, both now and in the future, exclude the possibility of all EU Member States being forced to accept the use of human embryos for research and potentially for treatment, and the creation of human-animal hybrids which would be traded for their tissues, and also interventions in the human germline.
From the way the majority of this House has voted, it would appear that for the time being a text has been adopted which is, as yet, ethically neutral, but will only remain so until products based on stem-cell research appear on the market. As a human being, a father and a doctor, I shall always press for the right of nations not to apply the above-mentioned practices. I strongly reject any future possibility of trading in human tissues, buying and selling embryos, using eugenics, or eugenically modifying the human genome.
On 23 April the European Commission assured us in Parliament that the commercialisation of the human body is out of the question, because it is covered by European legislation. I can assure you that I and the European Parliament will be closely watching and monitoring the observance of this principle.
(CS) Parliament has voted for harmonisation in the areas of gene therapy, cell therapy and tissue engineering products. A central register will integrate the market, cut costs, increase European competitiveness and raise hopes of cures for serious diseases. So much for the benefits.
As a matter of principle, ladies and gentlemen, I object to the fact that you have refused to set boundaries for experiments with human genes. European liberals, socialists and the hard left failed to heed the expert opinions of three committees, and rejected our package of amendments outlawing monstrous ideas such as the transplantation of human DNA into animal embryos. The possibility has also been opened up for the modification of human cells and trading in human bodies. I would like to know according to what criteria the register in London is going to operate.
How can we meet the objective of the single market when in some old Member States the cloning of human beings with animals and other experiments that threaten human development are not considered crimes? Unfortunately some countries have yet to ratify the Convention on Human Rights and Biomedicine. My 'no' at the final vote is an expression of common sense, which says that this is a grossly irresponsible and reckless step.
Today I voted in favour of the package of amendments designed to ensure the inclusion of key ethical safeguards in the legislation on advanced therapy medicinal products. The amendments aim to protect the principles of non-commercialisation of the human body and its parts through voluntary and unpaid donation of tissues and cells, to prohibit all interventions in the human germline which could be passed on to future generations and to ensure that no material from human-animal hybrid embryos or chimeras would be used in research. Finally, I welcome the amendment respecting the principle of subsidiarity, which in this case gives legal certainty to Member States to opt out of the use of certain ethically controversial cells.
By giving the green light for the legally-vague regulation of new therapies, the majority of this House has allowed itself to be blinded by an alliance of social democrats, the Commission and the German Government, and in doing so has sold its own values. It is shameful that Members should wipe from the board the explicit ban on the commercialisation of the human body, on interference with genetic identity and on the production of human-animal hybrids.
The vote was influenced to an enormous degree by intensive lobbying on behalf of the German Government, which, while presiding over the Council, helped to bring about the demolition of the European values highlighted in the Berlin Declaration and to ensure that they were paid no more than lip-service.
Only the proposal by Parliament's Committee on Legal Affairs (on which I was the rapporteur) for the removal of human embryo stem cells from the scope of the regulation would have assured legal clarity and security. It is now more than a matter of suspicion that representatives of the German Government wanted to use the European Union to nullify German legislation on stem cells, and the Commission's derogation, which this House now supports in principle, will not stand up in a court of law.
Parliament has today failed to go as far as the prevailing European consensus, expressed in the EU's Charter of Fundamental Rights and in the directive on biotechnology patents, and has opened the door to people being treated as commercial goods. We can still hope that other Member States on the Council will be courageous enough to stop the slide in bioethics heralded today and call for a complete turnaround.
Explanation of vote on behalf of Karin Riis-Jørgensen, Anne E. Jensen and Niels Busk, Group of the Alliance of Liberals and Democrats for Europe.
A number of ethical amendments have been tabled that are quite superfluous and that, at best, muddy the waters where this matter is concerned.
The principle governing the donation of tissue and stem cells for no payment has already been settled in the Directive on Tissue and Stem Cells. We support that principle, which applied before and during this vote and which will apply after it.
It is the Member States that have, and should continue to have, competence in the matter of ethical decisions.
We voted for the compromise amendments tabled by the Group of the Alliance of Liberals and Democrats for Europe together with the Socialist Group in the European Parliament and the Confederal Group of the European United Left/Nordic Green Left, because we believe that only if a European regulation on advanced therapies is approved quickly can millions of citizens waiting for effective treatments be helped and the freedom of scientific research be assured. Doctors and researchers must be able to operate within a framework of legal certainty - one which recognises their work on a European basis and guarantees that treatments will be made available to all patients in need of them.
Parliament has rejected the so-called 'ethical amendments' by a large majority; in actual fact they were anti-science and aimed solely at delaying and preventing the adoption of legislation to make European scientific research more functional and competitive and to give patients hope.
Any self-styled ethical objections are completely overthrown by the fact that the independence of the Member States guarantees them the power to impose restrictions on research, as still happens in Italy regarding the use of embryonic stem cells. Today's vote, therefore, was just an essential step to ensure that European citizens have equal access to treatments, giving the prospect of hope to all those people who today are forced to undertake expensive journeys to find more suitable treatments, and at the same time enhancing scientific freedom.
Our position on today's vote, and particularly on block 3, reflects a number of factors, including the belief that such matters should be decided at national level and the fact that our party has yet to take a formal position on certain questions which arose in today's vote.
in writing. - (FR) I endorsed all of the amendments in favour of advanced therapies and, in particular, of cell therapy products. I voted against the amendments tabled by the eternal reactionaries who, on the pretext of protecting the beginnings of life - the embryo - want to ban any recourse to cells from an embryonic source, even an indirect one. By seeking to make all embryonic cells sacred, those who campaign to protect embryos are forgetting about the life that is there and about the genetic diseases and all the forms of human suffering that could be prevented or reduced thanks to advanced therapies.
Mr President, I have voted in favour of what, for the sake of convenience, I will refer to as the package of the trialogue. With this legislation and this approach, we wish to give sick or suffering people the opportunity to avail themselves of new, advanced therapies as soon as possible. I have studied the proposal for a regulation and the amendments in detail, and I have come to the conclusion that we, without undermining the Member States' autonomy, were able to approve this legislation with a clear conscience.
I therefore share the joy of many patients over the fact that the vote has ended favourably.
I approve the report, even though not all the Committee on Legal Affairs' amendments will get through, and not all them are to be seen in a favourable light. It is sufficient for the ethical issues to be regulated on the basis of subsidiarity. The regulation almost exclusively applied to products that are ethically uncontentious and must enter into force if the protection of European patients, and their safety, are to be guaranteed.
I am opposed to the exploitation of the human body, or of human body parts, for commercial gain.
in writing. (DE) Not only does the Communists', Socialists' and Liberals' so-called 'compromise package' reject important demands for common ethical standards, but it also makes the Member States impotent as regards their responsibility for national health care provision.
The compromise, as adopted, is not at all suitable to the task in hand. Small and medium-sized enterprises working together at national level with hospitals, are exempted from the requirement for national licensing, while others are compelled to go to the agency in London. The compromise has been taken down at the dictation of large-scale industry, in the teeth of the interests of the self-employed and the small and medium-sized business sector.
Not only that, but the Member States are also losing their independence in matters of public health, since it is now to be an agency in England that decides on the licensing of medicines. This goes against the concept of subsidiarity and national responsibility for such fundamental areas as public health and consumer protection.
The opportunity to lay down fundamental ethical principles for the whole of Europe has been missed. It was formerly the case that interference in human genetic identity was not supported in Europe and that the commercialisation of the human body and its parts was ipso facto outlawed. Although the compromise as achieved rejects these principles of respect for human life, there are certain things that are essential and inimical to shabby political compromises, and the manipulation of human life is one of them. It is for that reason that I have voted against the report.
(DE) Mr President, despite the obvious importance of the protection of intellectual property and its essential role in the success of businesses, I have nonetheless voted against the Zingaretti report. What the European Union has to do if it wants to take truly seriously the protection of intellectual property as set down in the Charter of Fundamental Rights is to take more action to deal with the infringements of it committed in such places as China, but, instead of at last giving this problem a high profile and doing something about it, it appears that what is sought is to hamper new inventions and to punish as crimes infringements committed in the private sphere without any intention of turning a profit, for that is precisely what the directive would do in its present form. It is my view that the current vague forms of words could do damage to competition, hinder economic growth, and prepare the way for something akin to censorship.
(CS) I should like to explain why I voted against the Directive on criminalising violations of intellectual property rights. This started out as a good idea, and I strongly support penalties for counterfeiting and piracy.
Unfortunately, the directive as it has turned out will not help a great deal to combat counterfeiting from Asia. On the contrary, instead of offering protection for innovative business people, the inconsistency of some paragraphs make them open to misuse in the fight for competitiveness. Even European business people may in the future be faced with unfair complaints, perhaps from Asian counterfeiters. The Union should be focusing on enforcing intellectual property rights outside its borders, not on criminalising its own citizens and businesses.
I am opposed to the idea that for the first time in its history the Union will intervene in the criminal law of the Member States. I do not agree that the Union should enforce criminal liability against legal entities in countries, like the Czech Republic, that do not have this in their law. I object to the notion that the general public, journalists, scientists and ordinary consumers could be punished under so-called 'derived criminal liability'.
To conclude, I should like to ask for my first vote on Articles 43 and 44 to be changed. I was in favour, but I pressed the red light by mistake.
in writing. (SV) We voted in favour of Amendments 43 and 44 and against the report in the final vote as we believe that it has not been adequately shown that there are legal grounds under the first pillar for common criminal law provisions in the field of intellectual property law. The Commission's extensive interpretation of the European Court of Justice's judgment in case C-176/03 has been called into question and cannot, without further investigation, be extended in this way so that it also applies in the area of intellectual property law.
in writing. - (FR) I voted in favour of the excellent report by my fellow Member, Mr Zingaretti, on the amended proposal for a directive of the European Parliament and of the Council on criminal measures aimed at ensuring the enforcement of intellectual property rights. Naturally, the European Commission does not and must not have legal powers except when it comes to negotiating between the peoples. Criminal justice is the responsibility of the people, not of the European Union. That does not stop it from drafting directives that send out messages to the Member States with the aim of ensuring that Community law is effective. Thus, in the field of patents and, on a broader level, intellectual property, there is an urgent need to establish a European legal framework that is reliable and respected. Instances of counterfeiting, piracy, copying, theft and so on are becoming too serious to go unpunished.
in writing. - (IT) As radical members of the Group of the Alliance of Liberals and Democrats for Europe in this Parliament, we voted together with our group against the Zingaretti report, because we believe that caution and balance are needed when applying criminal provisions for the first time to copyright infringements, but that no room was found for them in the amendments adopted.
Combating international counterfeiting organisations and gangs is certainly a priority, but running the risk of criminalising tens of millions of citizens, perhaps simply exposing those who use the Internet to download music over peer-to-peer networks to summary criminal prosecution, is a policy that is out of touch with reality and also counterproductive, if the objective is to combat criminal organisations.
The ALDE Group had tabled practical amendments to make the report more balanced, by reducing the scope of the directive to copyright and trademarks and clearly indicating aggravating circumstances, such as organised crime or threats to public health or security, that would trigger criminal sanctions. We had also tried to limit the mandate of the 'joint investigation teams', which would give companies the power to play an active part in investigations and the gathering of evidence.
in writing. (SV) The Group of the European People's Party (Christian Democrats) and European Democrats has voted against Mr Zingaretti's report on the grounds that, under the EU's treaties, criminal law is a national competence. In those areas in which the Member States have nonetheless chosen to cooperate in this sphere (for example, certain kinds of cross-border crime), the decisions should be taken by the Council, and the legal basis shall consequently be found under the EU's third, intergovernmental pillar (which covers legal and domestic issues) and not under the first pillar, which consists of supranational EC law.
As long as we do not have a Constitutional Treaty providing fundamental rights at EU level, we cannot have a common European criminal law either.
The Danish Social Democratic Members of the European Parliament have voted in favour of Amendment 43, tabled by Mr Guidoni, Mr Holm, Mr Pafilis, Mr Remek and Mrs Figueiredo on behalf of the Confederal Group of the European United Left/Nordic Green Left.
It is the delegation's view that the directive is not of a sufficiently high quality. While not adequately able to prevent organised crime in this area - which is the aim of the proposal - the directive also fails to provide satisfactory protection for citizens who have inadvertently infringed intellectual property rights.
The Danish Social Democratic Members of the European Parliament have abstained from the vote on the proposal as a whole as the delegation believes that the proposal is contrary to existing regulations. The delegation wishes to emphasise, however, that it does support the enforcement of intellectual property rights.
I do not agree with the decision adopted today which seeks to give the European Union the power to impose criminal sanctions on people who breach intellectual property rights.
I hope that the EU Council of Ministers will take an opposing view to that taken by the European Parliament today. That is because in Ireland we operate what is known as a common legal system, as opposed to the civil code system which operates in many other EU member states. In Ireland, we operate a judicial system whereby one is presumed innocent until proven guilty, whereas the opposite system operates in many other EU Member States.
We should not allow a system to develop whereby the European Union is given a free hand to impose criminal sanctions in Europe.
The European Court of Justice has said that the EU can impose criminal sanctions for serious breaches of EU environmental law. But this judgement cannot be interpreted as meaning that the European Union can now impose criminal sanctions for whatever measure it feels like.
We completely oppose the legal basis used by the Commission to present this proposal on criminal measures aimed at ensuring the enforcement of intellectual property rights and are very disappointed that our proposal for a rejection was not adopted.
On the basis of a Court of Justice judgment on the environment - regarding which one might raise a number of questions - the Commission has submitted a proposal for a directive laying down criminal measures that the Member States will be required to adopt in the event of breaches of intellectual property rights. Criminal law falls exclusively to the Member States. We therefore feel that the Commission has no powers to submit legislative texts on this issue.
We are disappointed at the rejection of most of our proposals, which were aimed at blocking most of the worst aspects of the Commission's proposal. The report contains some welcome points, which the majority adopted, but, overall, the negative outweighs the positive. We also find it unacceptable that, under the Commission's proposal, private firms are to be allowed to take part in criminal investigations.
Hence our vote against the report.
in writing. (SV) The June List has, on a number of occasions, pointed out that criminal law ought not to come within the competence of the EU. This has, in general, been confirmed by the European Court of Justice's judgment of 13 September 2005 in case C-176/03, in which the Commission opposed the Council. The rapporteur believes, instead, that initiatives in connection with imposing penalties at EU level are 'perfectly consistent with the Commission's broad interpretation of ... the judgment of the Court of Justice'.
The report is indefensible from a legal point of view. We are concerned about freedom of expression and the right to exchange information. Clearly, the Commission and many Members of the European Parliament are giving in to the powerful music and film industries and their special interests. They are doing so without taking account either of the European Court of Justice's clear interpretation of the EU's powers or of people's need for legal certainty. Apart from a few amendments that the June List supports, it is difficult to find anything to people's advantage when it comes to the right to freedom of expression and the exchange of information. We have therefore chosen to abstain from voting on those amendments where we had to choose between two evils.
The June List defends copyright protection but believes that the Commission's proposal constitutes a threat to democracy.
The June List is therefore voting against the report as a whole.
I voted against this report as it aimed to impose criminal sanctions on the end users of counterfeit goods, i.e. the consumers. I believe that it is the producers of these goods, not the consumers, that should be punished.
While the European Parliamentary Labour Party very much supports the work of the rapporteur Mr Zingaretti on the proposal for Criminal Sanctions for the Enforcement of Intellectual Property Rights, we continue to have serious reservations on the Commission proposal to rush to extend criminal sanctions to first pillar legislation before the completion of current hearings at the ECJ.
Moreover some of the proposals passed today concerning the definitions of intentional infringement and commercial scale threaten to remove the discretion of trained and qualified national judges to take the circumstances of each individual case into account. Such decisions are best left to national courts and national judges who have a wealth of experience in dealing with such cases. The text as voted by Parliament runs the risk of potentially putting innocent consumers in prison, while at the same time creating loopholes for individual criminals engaged in organised and serious crime.
The compromise which the rapporteur agreed will lead to legal uncertainty and remove an essential power of discretion from judges and national courts. For this reason the Labour MEPs have voted against this
in writing. - (EL) The directive is an attempt to reinstate 'under the table' major reactionary provisions of the 'Euroconstitution', which has been condemned by the people. The European Commission and the European Parliament are blatantly attempting to annul the principle of unanimity of Member States in order to adopt penal measures on EU level, abolishing one of the basic principles of national sovereignty of its Member States.
On the other hand, the content of the Directive, which was adopted in the European Parliament by the notorious 'sacred alliance' between the Group of the European People's Party (Christian Democrats) and European Democrats, the socialists and the liberals, is nothing more than a conformance to the provocative demands of monopolies to dominate, without barriers, the sector of intellectual creativity. With the intentional vagueness in the definitions of infringement 'offences' of intellectual property rights, the imposition of harsh penalties (minimum imprisonment of four years and a fine of EUR 300 000 minimum) and the unprecedented privatisation of criminal proceedings through the provision for the participation of large corporations in judicial and police inquiries with regards to the violation of their rights, there is a clear attempt of the monopolies to exert rigorous control οn all sectors of intellectual creativity. The EU has even penalised free access of workers to intellectual creations so as to stifle this sector of human creativity and boost the profits of euro-unifying capital.
According to the proposal for a directive on criminal measures to guarantee the enforcement of intellectual property rights, Member States are required to penalise every deliberate violation of intellectual property rights if these actions take place on a commercial scale. Forgeries and piracy are clearly punishable offences. So far, so good.
I refuse to back the Zingaretti report, though, and for a variety of reasons. The limitative list of property rights increases legal uncertainty. It is unacceptable for businesses to be discouraged from innovation, creativity and investments if it transpires that the businesses violated these rights unintentionally, and for them to be immediately prosecuted under criminal law.
In addition, the concept of 'commercial scale' has been left rather vague. Would a busker fall within this scope? Is personal use excluded?
There are also serious questions in my mind about subsidiarity and proportionality. It is not up to the EU to specify the nature and level of the penalties, certainly not if personal freedoms are involved, and, although the report, in its Article 7, proposes enquiry teams for the benefit of collective copyright managers, the privatisation of criminal prosecution is not an option either.
People are entitled to unambiguous legislation, and this report fails to hit the mark in this respect.
European policy in the area of maritime safety has been at the top of the European political agenda since 1999. The disasters of the Erika in 1999 and the Prestige in 2002 tragically demonstrated the extent to which European policy and the strategies of the Member States in the event of a shipwreck have fallen short of what is required.
I feel that this report will help enhance the safety and effectiveness of maritime traffic as a whole.
As regards the implications for the fisheries sector, the report is in my view a balanced one, and provides protection for smaller fishing vessels that do not appear to be obliged to install the Automatic Identification System.
I shall be voting in favour of this report.
We broadly welcome the proposal to install a vessel traffic monitoring and information system with a view to preventing accidents and enhancing the safety of maritime traffic.
We cannot, however, accept some of the proposed amendments, for example that of handing over the power of decision on the accommodation of ships in distress to a so-called 'independent authority', which will not be independent at all, given the conflict of interests involved, as was the case with the Prestige disaster including the name of the port of refuge.
This is a responsibility that lies with each of the Member States. It is for the national authorities of each Member State to manage the Exclusive Economic Areas under its sovereignty. The Member States are responsible for ensuring the management of their maritime resources.
We therefore propose that any initiative in the framework of Community-level maritime transport safety - at least, initiatives that we feel are relevant and necessary - should form part of the framework of cooperation between the Member States, without infringing on their sovereign powers.
Despite attempts by many Eurosceptic UKIP colleagues to demonise this report, I will be voting for it on the basis that the attempt by the Commission and rapproteur to extend its remit to include inland waterways is rejected. As for the inclusion of domestic sea transport, the rules incorporated here already apply largely to the United Kingdom. Thus this poses no threat to ferry services in my region, be it to the Scilly Isles or Lundy, nor will the international dimension have an impact on services from Gibraltar. I see no reason why ultimately travellers on board ship should not have the same levels of protection as those that travel by train or plane.
Broadly speaking, we welcome this proposal on the liability of carriers of passengers by sea.
It is a proposal that is mainly aimed at taking account of the rights of passengers at sea, in keeping with what currently happens in air transport. For example, according to the proposal before us, carriers must have insurance that can be activated in the event of an accident. It also broadens the extent of liability of the carriers as regards the levels of financial compensation to be awarded to passengers in the event of an accident.
What is less welcome is that in today's vote, inland waterway transport was removed from the scope of this regulation.
We feel that the need to create this kind of instrument is also related to the gradual lowering of safety standards, which, in turn, is the result of the removal or reduction of state carriers and the upsurge in private operators. The latter often fail to comply with standards of quality and working conditions, as exemplified by the increasing use of unstable working contracts. Respect for passenger safety goes hand in hand with respect for workers' rights.
I voted for this report to give protection in the case of accidents at sea. In particular, however, I voted against those amendments which sought to exclude inland waterways from the legislation, as I feel that there is a difference in liability cover between accidents at sea and those on water such as rivers.
I voted in favour of taking inland waterways out of the scope of this Directive for a number of reasons.
Firstly, this report was introduced to facilitate adequate liabilities for seagoing ships, not inland waterways including river and estuary crossings.
Secondly, any extension of the scope of this proposal to include inland waterways would have caused severe problems not only on the leisure-based inland waterways of the UK but also on many river crossings that provide an essential public service as part of the public transport network.
Thirdly, bringing estuary crossings into this legislation would have added a considerable cost burden on operators, bringing into question the very viability of some of the operations.
I was surprised that the Liberal Democrats supported the move to include inland waterways, as this could have adversely affected the operations of ferries across the river Mersey, which they purport to support.
Thankfully the plenary, in its wisdom, has now overturned the view of our Liberal rapporteur and removed the problems that I have alluded to.
This means I can gladly vote for the report as amended by plenary.
Along with my colleagues in the European Parliamentary Labour Party I voted to exclude inland waterways from these measures. It was successfully carried in the face of opposition from the Liberal Democrats, who wanted to include these small craft, leading to disproportionate costs, reducing economic viability and a loss of service.
I particularly condemn the outrageous press releases prior to these votes suggested by certain political parties, which raised false worries and concerns. Of course operators such as Isle of Wight ferries may have been forced to consider their economic liability because of such opportunist press releases. It is therefore welcome that, as I said before, no such measures will be introduced.
in writing. - (FR) I voted in favour of the excellent report by my colleague and friend, Mrs Vlasto, on the proposal for a directive of the European Parliament and of the Council on port State control. I am not a specialist in the subject, but I welcome the important work done by Mrs Vlasto to uphold a balanced position in the legislation on the inspection of vessels entering a European Union port. Everyone realises, in view - I am sorry to say - of the accidents that have occurred, that flag State control must be supplemented by port State control. Mrs Vlasto's recast - which is far more ambitious than that which was initially proposed by the European Commission - of the directive will enable us to make ever more progress in the field of maritime safety in the interests of the coasts of Europe, the environment, businesses and the citizens.
in writing. - (FR) I voted in favour of this text.
This report raises the subject of the debate on potential improvements to the EU's competitive environment, not least in relation to private damages actions and damages for breaches of competition law referred to the civil jurisdictions. I endorse the idea that it should be made easier to bring such damages actions. The objective is to 'promote competition, not judicial activism'. It would be appropriate to encourage swift out-of-court settlements. Ninety per cent of the disputes between professionals and consumers are settled out of court. Companies have a tendency to compromise, even when they are not accountable, so as to avoid a long judicial procedure. It would be helpful if Europe were not directly to import the American-style procedural model. We must therefore give precedence to alternative methods of dispute settlement. If we all think of the major groups that will be affected in this way, SMEs are clearly not protected. We must therefore remain vigilant in order to ensure that their survival is not jeopardised.
in writing. - (FR) I voted in favour of the report on a thematic strategy for the sustainable use of natural resources. No one can continue to dispute that our natural resources are under threat. The current growth in the world's population - one billion people in the space of 12 years, bringing today's population up to 6.5 billion - on its own warrants the attention that we must pay to our natural resources. While the report could have been more ambitious, structured and well-documented, it remains a fine document to be assigned to this difficult matter of sustainable development.
in writing. (SV) We have today voted against this report. Its main message is that we need drastically to reduce our use of natural resources and that the best way of bringing about such a reduction is far-reaching political regulation. We Swedish Conservatives have our doubts about that.
We believe instead that the sustainable use of natural resources requires clear ownership rights, permitting a use of natural resources that is governed by market mechanisms rather than by political decisions. The use of natural resources within a market economy does far more to encourage thrift and technological development than do political regulations.
Human life and creativity aim to leave an imprint. The triumph of humanity is that we have developed ideas and technology that have increased productivity and reduced world poverty by two thirds in 50 years. We Swedish Conservatives believe that, through production and trade, we can not only put an end to poverty but also improve our environment. It is precisely technology and prosperity that provide us with the will and the methods to do just that.
The Commission's proposal on the strategy for natural resources is too narrow, as pointed out by Mrs Liotard, rapporteur and member of the Confederal Group of the European United Left/Nordic Green Left. She has sought to extend its scope by means of the proposals she has tabled. The proposal deals with essential elements such as water, trees, soil and oil, which are vital not only to our economy but also to our very existence.
Accordingly, we welcome the adoption of her report, which advocates sustainable economic development along with a fair and equitable share of the benefits arising from natural resources and from access to resources and markets, in order to reduce poverty and to enhance people's well-being. We are disappointed, however, that not all of her proposals, which we supported, we incorporated into the final resolution.
We welcome the inclusion of proposals calling for reuse alongside recycling, for the Commission to promote technologies conducive to durable, repairable, reusable and recyclable products, and for the principle of proximity to be upheld in all legislation.
in writing. (SV) I am voting in favour of tax switching as a principle, even though it is poorly described in the text. I believe that tax on capital and consumption promotes prosperity and justice and that the EU should allow the Member States to switch from one form of tax to another.
in writing. (SV) I have today chosen to support Amendment 3 by the Group of the Greens/European Free Alliance to Mrs Liotard's report on the sustainable use of natural resources. I support the principle of reorganising the tax levy, so that growth-impeding taxes on labour, capital and consumption are replaced by taxes on activities that harm the environment. There should also be a switch from tax on labour to tax on alcohol and tobacco.
I was unable, however, to support Mrs Liotard's report as a whole because of a number of unfortunate statements it includes. For example, it identifies the long-distance transport of agricultural products and retail goods as undesirable. The trade of which such transport is a result has helped lift millions of people out of poverty. What should instead be limited are the emissions to which such transport gives rise.
I will be supporting this report. One issue Europe must deal with urgently is the US request to establish Theatre Missile Defence facilities on our eastern border. These proposals threaten to destabilise our relations with Russia, encourage them to modernise and update their own missiles and nuclear weapons, while at the same time driving them to rather than deterring them from producing an Islamic bomb. Europe's reaction will be an important test of our ability to project our own foreign policy interests, rather than acquiesce in the US neo-conservative agenda that threatens us all.
The resolution on transatlantic relations - undersigned by the Right and the Social Democrats and adopted today by the majority in Parliament - is a useful snapshot of the current state of EU-USA relations. The majority in Parliament has set the agenda and its priorities, of which I should like to highlight the following:
'welcomes the improved climate of EU-US relations on an equal basis' and expresses the desire to share responsibilities in what is termed 'global governance';
'strengthening the transatlantic market', with the liberalisation of financial services a 'key issue', and calling for 'regulatory convergence and a level playing field, in view of the Multilateral Agreement on Investment';
the affirmation of 'serious opportunities for the EU and US to work closely together' in relation to 'the Western Balkans, the South Caucasus region, Central Asia, the Middle East, Afghanistan, the Mediterranean, Latin America and Africa';
strengthening cooperation in the context of what it calls 'fighting terrorism and the proliferation of weapons of mass destruction' as 'the greatest security challenges for both partners', with NATO a 'transatlantic forum for political debate in a true partnership of equals'.
This agenda expresses the ambitions of the major European capitalist powers, in particular Germany, in relation to the USA.
I have voted against the resolution on transatlantic relations because it is my conviction that those relations must be based on common values that the United States have shown themselves not to respect on numerous occasions, as demonstrated by the failure of President Bush's militarist foreign policy, one example of which are the plans that locate missiles in certain European Union countries. The United States administration is responsible for serious violations of human rights and fundamental freedoms in Afghanistan, Iraq and Guantánamo and for illegal detentions and renditions in the case of the CIA flights.
Total respect for international law should be an absolute condition in relations between the EU and the United States. In the case of Iraq, we should demand the withdrawal of troops and respect for natural resources. The EU should demand that the US ratify the different international treaties, such as the Nuclear Test Ban Treaty, the Ottawa Convention on anti-personnel mines and the Kyoto Protocol. The EU should also condemn the illegality of the Helms Burton Law and the United States' trade embargo on Cuba.
As the resolution correctly points out, transatlantic relations have improved considerably in recent years. They have regained the quality that one would hope, although they could never be entirely devoid of problems and difficulties, and nor would one want them to be. It is necessary to invest in this good relationship. When one looks around at the old world of the 1970s, 80s and 90s, or at the new world that emerged after the fall of the Berlin Wall, and the advent of globalisation, one cannot help but come to the conclusion that the United States remains our biggest ally, our best friend and our partner in the business of making the world a freer and better-developed place. The importance of the alliance with the United States of America is unquestionable and without parallel, and must not be jeopardised by political outlooks that have always been underpinned by the idea that the USA is the problem, rather than a vital part of the axis of peace, prosperity, democracy and freedom.
On a broader level, I wish to express my agreement with the speech by the leader of the Group of the European People's Party (Christian Democrats) and European Democrats in Parliament, in which he advocated the creation of a large transatlantic market by 2015 and called on parliaments on both sides of the Atlantic to become more involved in preparing the legislative groundwork for this to materialise.
Relations between the European Union and the United States of America have proven very fruitful over the last decade. In particular, financial services is a very positive issue whereby administrations and politicians on both sides of the Atlantic have seen real progress.
If the aims of the OECD Working Paper of 29 May 2005 - which was adopted by both sides - can be put into practice, there would be great benefits. The barriers it mentions, if removed, would lead to growth of over 3% GNI each year, year-on-year. The transatlantic marketplace needs hard work from both sides. Failure to do so, however, means leaving our industries behind and our peoples at economic risk in the global environment.
My meeting with the President of India meant that I was unable to vote on this resolution. As a strong supporter of the transatlantic relationship, I would have voted in favour. However, I strongly object to what has become a regular and very dangerous sleight of hand in EU policy documents - the displacement of our national governments by the EU, in this instance in its efforts to become the single 'partner' of the US in the transatlantic relationship. This has particular significance for the UK. This language also appears in the reference to NATO. Furthermore, it should be recalled that the idea of a transatlantic single market was a British Conservative initiative going back many years and included in more recent reports through my own amendment. As I see no justification for European Parliament offices in other countries, I certainly oppose the costly proposal, in paragraph 40, of a permanent European Parliament official post in Washington DC.
(DE) Mr President, I should like to make a few brief comments on the progress report on Croatia. Now that it has allowed Slovenes to buy property there, Croatia has discharged its obligations under the Stabilisation and Association Agreement, and so this point of contention ought to have been laid to rest. A certain amount of progress has also been made on addressing the issue of war crimes, and, finally, even the Committee of the Regions, in the report it adopted yesterday, observed that Croatia's accession would bring only minor financial effects in its wake.
I take the view, then, that it is a disgrace that Croatia, which undoubtedly belongs to the European family of peoples and complies with all the conditions required for accession, has been strung along for so long. Instead of wasting our time on Turkey, which is neither able nor willing to comply with the EU's requirements, yet nevertheless is impertinent enough to demand that it be given a date for its accession, I do believe that all our energies should be concentrated on bringing the negotiations with Croatia to a prompt conclusion.
- (PL) Mr President, we have just adopted a highly important report on the steps taken by Croatia to join the 27 EU Member States. There should be no doubt in anyone's mind that Croatia belongs to our European homeland and that it should soon become a full member of the Community.
While some countries react negatively to further enlargement to include Turkey or Ukraine, and despite the need to reform the EU institutions so that they can function smoothly, the process of integration that started 50 years ago cannot be halted.
I am convinced that Croatia will continue with the reforms it has begun, including in the fields of justice, administration and fighting corruption, which will allow it to meet all political and economic conditions for EU Membership, particularly the Copenhagen criteria and the conditions laid down for the stabilisation and association process. I hope that Croatia will be the 28th member of the EU, something which I wish both for the country and for all of us.
in writing. (SV) We are of the view that EU enlargement is a good thing. Enlargement cannot happen, however, until the candidate countries in fact fulfil all the membership requirements imposed. The latest enlargement, when Romania and Bulgaria became members, happened far too early because the countries and their systems were not ready for membership.
Croatia too has a long way to go, for example in terms of reforming its public administration and judicial system, before membership can become a reality. It is encouraging to see that progress is being made, but, for the sake of both Croatia and the EU, this important and irrevocable process should not be carried through too quickly.
Moreover, it is depressing that the European Parliament is using something as important as enlargement in order undemocratically to engage in propaganda for an EU Constitution. Recital G states that the current draft Constitutional Treaty should enter into force, in spite of the fact that the populations of France and the Netherlands are clearly and unambiguously opposed to it. Paragraph 7 points out, moreover, that there is 'flagging public support for EU accession in Croatia'. If that is the case and if the majority of Croatians are opposed to EU membership, it is only democratic that Croatia should not accede to the EU.
We have consequently voted against this report.
After being at the forefront of the disintegration of Yugoslavia - and let us not forget Germany's role in recognising Croatia following NATO's brutal attack in which war returned to the European continent for the first time since World War II - and after years of the EU/NATO's military occupation of the Balkans, the (major powers of the) EU are now anxious to move on to a new phase of domination by absorbing the countries of this key region, politically and economically, by means of their 'integration'.
As regards the objectives set out in the report, I should like to highlight the following:
the attempt to make new rounds of EU enlargement conditional upon the spurious need to reform the Treaties, which would lead to the (re)imposition of the so-called 'Constitutional Treaty'.
the constant emphasis on the adoption of the Community acquis, or in other words the neoliberal 'open and competitive market' handbook - thereby gearing an autonomous national development project to the interests of the major powers and their large financial and economic groups - and on Croatia's implementation of 'reforms' such as opening up to 'strong private investment' and the 'sale of minority and majority state-owned interests in companies';
This demonstrates that, quite typically, it is not the interests of the workers and the people of the region that is motivating the EU.
I voted for this report, which congratulates Croatia on some of the changes it has made in meeting the criteria for accession.
Unfortunately, my group did not have any speaking time on the subject of Croatia this morning. We regret that the negotiations with that country have been seriously delayed as a result of the war in the 90s and that it was impossible for that country to enter the EU together with Slovenia. Croatia is no longer dominated by extreme nationalists, and accepts the protection and return of minorities; although it is now better prepared for EU membership than some countries that have already joined, it is mainly put at a disadvantage because some within the EU refuse to admit new Member States as long as the EU Constitution that was thrown out by the Dutch and French electorate is not being introduced. Indignant about this delay, Croatian public opinion is now turning its back on the EU.
My group regards as extreme the demands made in the Swoboda report for the sale of state-owned companies and the closure of shipyards. So far, it has always been claimed that the EU has no preference in respect of ownership in the economy, and that state-owned companies and private companies can freely co-exist. Newcomers, however, are now likely to have to meet stiff demands. My group also rejects all amendments that are based on Italian claims on Croatian territory and on the denial of the war crimes during the occupation under Mussolini.
in writing. (PL) I am voting in favour of the report by Hannes Swoboda on Croatia's progress in 2006.
The rapporteur has made an insightful analysis of the present political, economic and social situation in Croatia. The report is objective in that while on the one hand it points out the efforts the Croatian Government has made to meet the requirements of the EU, for example, in relation to the political criteria for accession, it also enumerates the problems that still need to be solved.
An important element in this is the implementation of the acquis communautaire to the national legal system in all areas, considering that the joint consultation process was successfully completed in October 2006, and negotiations on specific aspects of the acquis are now underway
The rapporteur also rightly pointed out the positive leading role that Croatia is playing in South-Eastern Europe.
British Conservatives supported the Swoboda report but voted against amendments relating to Recital G. Conservatives are strong supporters of enlargement of the EU, in particular to include Croatia, which will be a relatively smooth process, but are strongly opposed to the idea that a Constitution is a requirement for further enlargement as stated in Recital G.
in writing. - (FR) Shortly after the 'Erika' and 'Prestige' oil tankers went down, the Socialist Group in the European Parliament led a campaign calling for the EU to provide itself with legislation aimed at enhancing maritime safety and at doing more to prevent accidental pollution in its territorial waters.
This campaign has borne fruit, but a genuine European maritime safety area has not fully been created.
This 'third maritime safety package' is a decisive step towards achieving this objective. The five reports submitted to the European Parliament contain several major advances:
a clear and precise legal framework for places of refuge for ships in distress, under the aegis of an independent authority;
a permanent inspection body, to make inspections easier;
a high level of protection for passengers, in line with that for other modes of transport;
more effective and higher quality controls in European ports, with special attention paid to 'high-risk' vessels.
I shall therefore vote in favour of these reports. I hope from now on that the EU will also improve its legislation against the 'hooligans of the sea', who are responsible in the Mediterranean for 'daily oil slicks'. There are 650 000 tonnes of oil spills each year as a result of unauthorised degassing, a figure that equates to 75 'Erikas'!